DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-11 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2021 and 06/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because they appeared to be low quality (see at least Fig. 2 and 4-6).  Reference numerals used to designate parts are not readable from the cited figures above.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 

I.	Sanitation Device for Refrigerator

The disclosure is objected to because of the following informalities: 

In para [0045], “the ion generator 61 is configured to release icons into the air channel 3” should read “the ion generator 61 is configured to release  irons into the air channel 3”.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

I.	air detection device and air purification device in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Air detection device is interpreted to cover a circuit board with a gas sensor as per [0041] of applicant specification; and equivalents thereof.

Air purification device is interpreted to cover at least an air filter as per [0042] of applicant specification; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 calls for the limitation “a projection of said ion generator in a vertical direction is all disposed within a projection of said guiding portion in the vertical direction”; which limitation is indefinite as it is unclear as to how the projection of a structure is disposed on a given area. In other words, the ion generator is a fixed element of the device. How does the projection of the ion generator, which is purely an imaginary variable, be disposed within another imaginary variable (projection of guiding portion). The claimed limitation is not understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuasa (EP 2144021 A1).

Regarding claim 1:
Yuasa discloses a refrigerator #100 (Fig. 35-36), comprising: 
a storage compartment #102 having a top wall; 
an air sanitation device #200 mounted on said top wall of said storage compartment (see Fig. 35-36), said air sanitation device containing: 
a housing having an upper wall, a lower wall, and a peripheral wall connecting said upper wall to said lower wall (best seen in Fig. 36); 
an air channel disposed in said housing and having an air inlet #251 and an air outlet #252, said air outlet disposed on said peripheral wall, and said air channel is configured in such a way that air is discharged out of said air outlet obliquely downward (best seen in Fig. 35); 
a fan #203 disposed in said air channel (Fig. 36), to force the air to enter said air channel from said air inlet and leave said air channel from said air outlet ([0022]); and 
an air detection device and/or an air purification device #204 disposed in said air channel (Fig. 36).

Regarding claim 2:
Yuasa further discloses wherein: said storage compartment has a front opening formed therein; said peripheral wall contains a front wall facing said front opening of said storage compartment, a rear wall, and a pair of side walls; and said air outlet is disposed on said rear wall, and said air channel is configured in such a way that the air is discharged out from a rear part of said housing obliquely downward (best seen in Fig. 36).

Regarding claim 6:
Yuasa further discloses wherein said upper wall has a guiding portion configured to guide the air obliquely downward to said air outlet (see Fig. 35-36).
Regarding claim 8:
Yuasa further discloses wherein said top wall has a concave portion; said upper wall is at least partially disposed in said concave portion; said air outlet is disposed outside said concave portion; and said guiding portion that is formed obliquely downward in a front-to-rear direction is at least partially disposed in said concave portion (see Fig. 35-36).

Regarding claim 9:
The subject matter claimed here is substantially similar to that of claim 8, comprising the limitations of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 8 above for the rejection of claim 9.

Regarding claim 10:
Yuasa further discloses wherein said peripheral wall contains a front wall, a rear wall, and a pair of side walls; said air outlet is disposed on said rear wall; and said air channel is configured in such a way that the air is discharged out from a rear part of said housing obliquely downward (see Fig. 35-36).

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20120181911 A1).

Regarding claim 1:
Kim discloses a refrigerator (Fig. 4-6), comprising: 
a storage compartment #23 having a top wall #80; 
an air sanitation device #100 mounted on said top wall of said storage compartment (Fig. 6), said air sanitation device containing: 
a housing #110 having an upper wall #115, a lower wall, and a peripheral wall connecting said upper wall to said lower wall (best seen in Fig. 4); 
an air channel disposed in said housing (see Fig. 6) and having an air inlet #114 and an air outlet #113, said air outlet disposed on said peripheral wall (see Fig. 4-6), and said air channel is configured in such a way that air is discharged out of said air outlet obliquely downward (Fig. 6); 
a fan #161 disposed in said air channel, to force the air to enter said air channel from said air inlet and leave said air channel from said air outlet ([0082]); and 
an air detection device and/or an air purification device #190 disposed in said air channel (Fig. 4-6, [0090]).

Regarding claim 5:
Kim further discloses an air duct #13a disposed on a rear part of said storage compartment, said air duct having a discharge outlet #51 adapted to discharge cold air toward a front part of said storage compartment (see Fig. 6), and a direction of air flow discharged from said air channel intersects with a direction of air flow discharged from said discharge outlet (inherently present, by virtue of turbulence in the airflow within compartment #23).

Regarding claim 6:
Kim further discloses wherein said upper wall has a guiding portion configured to guide the air obliquely downward to said air outlet (see Fig. 6).

Regarding claim 7:
Kim further discloses wherein: said air purification device has an ion generator #140 disposed in said air channel (Fig. 4-6, [0076]); and said guiding portion is disposed above said ion generator and a projection of said ion generator in a vertical direction is all disposed within a projection of said guiding portion in the vertical direction (Fig. 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (EP 2144021 A1) in view of Yun (US 20170234598 A1). 

Regarding claim 3:
Yuasa discloses all the limitations, except for the air inlet being disposed on at least one of said side walls.

Nonetheless, modifying the air inlet #251 from a front wall of the housing to a side wall of the housing is recognized as a matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning, and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

Furthermore, Yun teaches an air purifier #30 with an air inlet #324 being disposed on a side wall of the housing 31 (see Fig. 4, [0051]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Yuasa with the air inlet being disposed on at least one of said side walls; in a similar manner as taught by Yun.

One of ordinary skills would have recognized that doing so would have hidden the ai inlet from plain sight in the refrigerator; thereby, preventing intrusion of undesired particles through said air inlet.

Regarding claim 4:
Yuasa further discloses wherein said air inlet is disposed an oblique portion, so that the air enters said air channel obliquely upward (see Fig. 35-36).

Yuasa does not disclose wherein said air inlet is disposed on at least one of the side walls. 

Yun teaches an air purifier #30 with an air inlet #324 being disposed on a side wall of the housing 31, wherein said air inlet is disposed on an oblique portion of said side wall (see Fig. 4, [0051]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Yuasa with the air inlet being disposed on at least one of said side walls; in a similar manner as taught by Yun.

One of ordinary skills would have recognized that doing so would have hidden the ai inlet from plain sight in the refrigerator; thereby, preventing intrusion of undesired particles through said air inlet.

Regarding claim 11:
Please see rejection of claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jeong (US 20190083674 A1) teaches a modular sanitation device for a refrigerator.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763